Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten appellant’s points, upon condition that the appellant serves one copy of the typewritten appellant’s points on the attorney for respondent and files six copies thereof with this court, together with the original record. Respondent is permitted to dispense with the printing of his respondent’s points on condition that the respondent files six typewritten copies of his respondent’s points with this court and serves one typewritten copy upon the attorney for the appellant. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.